Citation Nr: 0931740	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1985 to 
October 1989 with additional service in the reserves.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in November 2008 for further development.  The 
Veteran testified at an October 2008 Board video conference 
hearing.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Veteran was provided a VA examination in 
February 2009 and the RO did obtain copies of medical 
treatment records regarding his April 2002 job-related low 
back injury, it appears that these treatment records were 
associated with the Veteran's claims file after the VA 
examination.  The treatment records were date-stamped as 
received in March 2009.  The Board notes that the reason for 
the November 2008 remand was so that a VA examiner could make 
an informed opinion based on a review of treatment records 
that included treatment for his job-related low back injury.  
The Board further notes that while the February 2009 VA 
examiner hinted that the Veteran's low back disability is 
related to the job-related injury, a September 2004 private 
examination from Orthopaedic Consultants of Houston states 
that the Veteran's degenerative disc disease of the lumbar 
spine is not related to the April 2002 job-related injury and 
is related to genetics, age, and lifestyle.  In other words, 
it appears that the VA examiner's opinion might have been 
based, in part, on a lack of full knowledge of the details of 
the Veteran's overall medical history.  Although the Board 
regrets further delay in appellate review, further action is 
necessary to fully assist the Veteran with his claim. 

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the Veteran was provided adequate notice 
of what type of information and evidence was needed to 
substantiate his service connection claim, but not the type 
of evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  Since the 
appeal is being remanded for other reasons outlines above, it 
is appropriate to also direct that the RO furnish proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
to comply with the Court's holding.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation  
as to the information or evidence needed 
to establish 
a disability rating and effective date 
for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  If possible, the claims file should 
be provided to the VA examiner who 
conducted the February 2009 VA 
examination.  After review of the entire 
claims file, to specifically include 
additional medical records received, the 
VA examiner should indicate whether any 
change is warranted in the February 2009 
opinion regarding the low back disability 
being related to an April 2002 job-
related injury. 

     If the February 2009 VA examiner is 
no longer available, the Veteran should 
be scheduled for another appropriate 
examination, and the claims file should 
be made available to that examiner for 
review in connection with the 
examination.  After reviewing the file 
and examining the Veteran, the examiner 
should respond to the following:

Is it at least as likely as not (a 50% or 
higher degree of probability) that the 
Veteran's lumbar spine disability is 
related to his active duty service?

The VA examiner should offer a rationale 
for all opinions expressed.  If any 
opinion cannot be provide without 
resorting to speculation, the VA examiner 
should discuss why an opinion is not 
possible.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claim can be granted.  The Veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


